Exhibit 10(a)

2007 STOCK INCENTIVE PLAN FOR KEY EMPLOYEES OF

ENERGY FUTURE HOLDINGS CORP. AND ITS AFFILIATES

 

1. Purpose of Plan

The 2007 Stock Incentive Plan for Key Employees of Energy Future Holdings Corp.
and its Affiliates (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of Energy Future
Holdings Corp. (the “Company”) and its Subsidiaries by attracting and retaining
management and other personnel and key service providers with the training,
experience and ability to enable them to make a substantial contribution to the
success of the Company’s business;

(b) to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

(c) to further the alignment of interests of Participants with those of the
stockholders of the Company through opportunities for increased stock, or
stock-based ownership in the Company.

 

2. Definitions

As used in the Plan, the following words shall have the following meanings:

(a) “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Business Unit” means a discreet business or activity performed by the
Company or its Subsidiaries that is treated, or accounted for, as a separate
operating unit in which a Participant is employed; and furthermore, the sale of
a Business Unit may only trigger a Change of Control with respect to the
Participants employed by that Business Unit.

(d) “Change in Control” means, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of the Company or Business Unit to a person (or group of persons acting in
concert) who is not an Affiliate of any member of the Sponsor Group; (ii) a
merger, recapitalization or other sale by the Company, any member of the Sponsor
Group or their Affiliates, to a person (or group of persons acting in concert)
of Common Stock that results in more than 50% of the Common Stock of the Company
(or any resulting company after a merger) being held by a person (or group of
persons acting in concert) that does not include any member of the Sponsor Group
or any of their respective Affiliates; or (iii) a merger, recapitalization or
other sale of Common Stock by the Company, any member of the Sponsor Group or
their Affiliates, after which the Sponsor Group owns less than 20% of the Common
Stock of, and has the ability to appoint less than a majority of the directors
to the Board of, the Company (or any resulting company after a merger); and with
respect to any of the events described in clauses (i) through (ii) above, such
event results in any person (or group of persons acting in concert) gaining
control of more seats on the Board than the Sponsor Group.

(e) “Code” means the United States Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------

(f) “Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board or another duly authorized committee thereof).

(g) “Common Stock” or “Share” means the common stock of the Company, which may
be authorized but unissued, or issued and reacquired.

(h) “Employee” means a person, including an officer, in the regular employment
of the Company or any other Service Recipient who, in the opinion of the
Committee, is, or is expected to have involvement in the management, growth or
protection of some part or all of the business of the Company or any other
Service Recipient.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” means, unless otherwise set forth in a Grant Agreement,
(i) if there is a public market for the Shares on such date, the average of the
high and low closing bid prices of the shares of Common Stock on such stock
exchange on which the shares are principally trading on the date in question,
or, if there were no sales on such date, on the closest preceding date on which
there were sales of Shares or, (ii) if there is no public market for the Shares,
on a per Share basis, the fair market value of the Common Stock on any given
date, as determined reasonably and in good faith by the Board, which shall not
take into account any minority interest discount and shall not take into account
a discount for illiquidity of Shares held by a Participant in excess of any
illiquidity discount applicable to shares of Common Stock generally.

(k) “Grant” means an award made to a Participant pursuant to the Plan and
described in Section 5, including, without limitation, an award of a Stock
Option, Stock Appreciation Right, Other Stock-Based Award or Dividend Equivalent
Right (as such terms are defined in Section 5), or any combination of the
foregoing.

(l) “Grant Agreement” means an agreement between the Company and a Participant
that sets forth the terms, conditions and limitations applicable to a Grant.

(m) “Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

(n) “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the applicable Participant, the Company, and
Texas Energy Future Holdings Limited Partnership.

(o) “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding.

(p) “Person” means “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

(q) “Sale Participation Agreement” shall mean that certain Sale Participation
Agreement between the applicable Participant and Texas Energy Future Holdings
Limited Partnership.

(r) “Service Recipient” shall mean, the Company, any Subsidiary of the Company,
or any Affiliate of the Company that satisfies the definition of “service
recipient” within the meaning of Treasury

 

2



--------------------------------------------------------------------------------

Regulation Section 1.409A-1(g) (or any successor regulation), with respect to
which the person is a “service provider” (within the meaning of Treasury
Regulation Section 1.409A-1(f) (or any successor regulation).

(s) “Sponsor Group” shall have the meaning set forth in the Management
Stockholder’s Agreement.

(t) “Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.

 

3. Administration of Plan

(a) The Plan shall be administered by the Committee. The Committee may adopt its
own rules of procedure, and action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.

(b) The Committee may delegate to the Chief Executive Officer and to other
senior officers of the Company its duties under the Plan, subject to applicable
law and such conditions and limitations as the Committee shall prescribe, except
that only the Committee may designate and make Grants to Participants.

(c) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee, nor employee or representative of the Company shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Grants, and all such members of the
Committee, employees and representatives shall be fully protected and
indemnified to the greatest extent permitted by applicable law by the Company
with respect to any such action, determination or interpretation.

 

4. Eligibility

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine. The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control.

 

5. Grants

 

3



--------------------------------------------------------------------------------

From time to time, the Committee will determine the forms and amounts of Grants
for Participants. Such Grants may take the following forms in the Committee’s
sole discretion:

(a) Stock Options - These are options to purchase Common Stock (“Stock
Options”). At the time of Grant the Committee shall determine, and shall include
in the Grant Agreement, the option exercise period, the option exercise price,
vesting requirements, and such other terms, conditions or restrictions on the
grant or exercise of the option as the Committee deems appropriate including,
without limitation, the right to receive dividend equivalent payments on vested
options. Notwithstanding the foregoing, the exercise price per Share of a Stock
Option shall in no event be less than the Fair Market Value on the date the
Stock Option is granted (subject to later adjustment pursuant to Section 8
hereof). In addition to other restrictions contained in the Plan, a Stock Option
granted under this Section 5(a) may not be exercised more than 10 years after
the date it is granted. Payment of the Stock Option exercise price shall be made
(i) in cash, (ii) in Shares (any such Shares valued at Fair Market Value on the
date of exercise) that the Participant has held for at least six months (or such
other period of time as may be required by the Company’s accountants but only to
the extent required to avoid liability accounting under FAS 123(R) or any
successor standard thereto), (iii) through the withholding of Shares (any such
Shares valued at Fair Market Value on the date of exercise) otherwise issuable
upon the exercise of the Stock Option in a manner that is compliant with
applicable law, or (iv) a combination of the foregoing methods, in each such
case in accordance with the terms of the Plan, the Grant Agreement and of any
applicable guidelines of the Committee in effect at the time.

(b) Stock Appreciation Rights - The Committee may grant “Stock Appreciation
Rights” (as hereinafter defined) independent of, or in connection with, the
grant of a Stock Option or a portion thereof. Each Stock Appreciation Right
shall be subject to such other terms as the Committee may determine. The
exercise price per Share of a Stock Appreciation Right shall in no event be less
than the Fair Market Value on the date the Stock Appreciation Right is granted.
Each “Stock Appreciation Right” granted independent of a Stock Option shall be
defined as a right of a Participant, upon exercise of such Stock Appreciation
Right, to receive an amount equal to the product of (i) the excess of (A) the
Fair Market Value on the exercise date of one Share over (B) the exercise price
per Share of such Stock Appreciation Right, multiplied by (ii) the number of
Shares covered by the Stock Appreciation Right being exercised. Payment of the
Stock Appreciation Right shall be made in Shares or in cash, or partly in Shares
and partly in cash (any such Shares valued at the Fair Market Value on the date
of the payment), all as shall be determined by the Committee.

(c) Other Stock-Based Awards—The Committee may grant or sell awards of Shares,
awards of restricted Shares and awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares
(including, without limitation, restricted stock units). Such “Other Stock-Based
Awards” shall be in such form, and dependent on such conditions, as the
Committee may determine, including, without limitation, the right to receive, or
vest with respect to, one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Grants under the Plan.
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made, the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards; whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

(d) Dividend Equivalent Rights – The Committee may grant Dividend Equivalent
Rights either alone or in connection with the grant of a Stock Option or SAR. A
“Dividend Equivalent Right” shall

 

4



--------------------------------------------------------------------------------

be the right to receive a payment in respect of one Share (whether or not
subject to a Stock Option) equal to the amount of any dividend paid in respect
of one Share held by a shareholder in the Company. Each Dividend Equivalent
Right shall be subject to such terms as the Committee may determine.

 

6. Limitations and Conditions

(a) The number of Shares available for Grants under this Plan is expected to be
less than 5% of the fully diluted number of shares, subject to adjustment as
provided for in Sections 8 and 9, unless restricted by applicable law. Shares
related to Grants that are forfeited, terminated, canceled, expire unexercised,
withheld to satisfy tax withholding obligations, or are repurchased by the
Company shall immediately become available for new Grants.

(b) No Grants shall be made under the Plan beyond ten years after December 20,
2007, the effective date of the Plan (the “Effective Date”), but the terms of
Grants made on or before the expiration of the Plan may extend beyond such
expiration.

(c) Nothing contained herein shall affect the right of the Company or any other
Service Recipient to terminate any Participant’s employment or other service
relationship at any time or for any reason.

(d) Other than as specifically provided in the Management Stockholder’s
Agreement or Sale Participation Agreement, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. No such
benefit shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Participant.

(e) Participants shall not be, and shall not have any of the rights or
privileges of, stockholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants (or book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian).

(f) No election as to benefits or exercise of any Grant may be made during a
Participant’s lifetime by anyone other than the Participant except by a legal
representative appointed for or by the Participant.

(g) Absent express provisions to the contrary, any Grant under this Plan shall
not be deemed compensation for purposes of computing benefits or contributions
under any retirement or severance plan of the Company or other Service Recipient
and shall not affect any benefits under any other benefit plan of any kind now
or subsequently in effect under which the availability or amount of benefits is
related to level of compensation. This Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

(h) Unless the Committee determines otherwise, no benefit or promise under the
Plan shall be secured by any specific assets of the Company or any other Service
Recipient, nor shall any assets of the Company or any other Service Recipient be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

 

5



--------------------------------------------------------------------------------

7. Transfers and Leaves of Absence

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.

 

8. Adjustments

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Grants, (ii) adjust the share prices related to outstanding
Grants, and/or (iii) take such other action (including, without limitation
providing for payment of a cash amount to holders of outstanding Grants), in
each case as is reasonably necessary to address, on an equitable basis, the
effect of the applicable corporate event on the Plan and any outstanding Grants,
without adverse tax consequences under Section 409A of the Code. Any such
adjustment made or action taken by the Committee, in good faith, in accordance
with the preceding sentence shall be final and binding upon holders of Grants
and upon the Company.

 

9. Change in Control

In the event of a Change in Control: (a) if determined by the Committee in the
applicable Grant Agreement or otherwise determined by the Committee in its sole
discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the Committee may, to the extent determined by the Committee
to be permitted under Section 409A of the Code, but shall not be obligated to:
(i) cancel such awards for fair value (as determined in the sole discretion of
the Committee) which, in the case of Stock Options and Stock Appreciation
Rights, shall equal the excess, if any, of the value of the consideration to be
paid in the Change in Control transaction to holders of the same number of
Shares subject to such Stock Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Stock Options or Stock Appreciation Rights) over the
aggregate option price of such Stock Options or the aggregate exercise price of
such Stock Appreciation Rights, as the case may be; (ii) provide for the
issuance of substitute awards that will substantially preserve the otherwise
applicable terms of any affected Grants previously granted hereunder, as
determined by the Committee in its sole discretion; or (iii) provide that for a
period of at least ten business days prior to the Change in Control, any Stock
Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect.

 

10. Amendment and Termination

(a) The Committee shall have the authority to make such amendments to any terms
and conditions applicable to outstanding Grants as are consistent with this
Plan, provided that any amendment (i) that materially disadvantages the
Participant shall not be effective, unless and until the Participant has
consented thereto in writing and (ii) that disadvantages the Participant in more
than a de minimis way but less than a material way shall require the consent of
Participants holding a majority of the equity interests held by the
Participants, except in each case as such modification is provided for or
contemplated in the terms of the Grant or this Plan.

 

6



--------------------------------------------------------------------------------

(b) The Board may amend, suspend or terminate the Plan, except that no such
action, other than an action under Section 8, 9 or 10(c) hereof, may be taken
which would, without stockholder approval, increase the aggregate number of
Shares available for Grants under the Plan, decrease the price of outstanding
Grants, change the requirements relating to the Committee, or extend the term of
the Plan. However, any such action (i) that materially disadvantages the
Participant shall not be effective, unless and until the Participant has
consented thereto in writing and (ii) that disadvantages the Participant in more
than a de minimis way but less than a material way shall require the consent of
Participants holding a majority of the equity interests held by the
Participants, except as such modification is provided for or contemplated in the
terms of the Grant or this Plan.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with all Service Recipients (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment and (ii) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
reasonably determined by the Board in consultation with the Participant, that
does not cause such an accelerated or additional tax or result in an additional
cost to the Company (without any reduction in such payments or benefits
ultimately paid or provided to the Participant).

 

11. Governing Law; International Participants

(a) This Plan shall be governed by and construed in accordance with the laws of
the State of Texas applicable therein.

(b) With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or any other Service Recipient.

 

12. Withholding Taxes

The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment. It shall be a condition to the obligation of the
Company to deliver Shares upon the exercise of a Stock Option that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes.

 

7



--------------------------------------------------------------------------------

13. Effective Date and Termination Dates

The Plan shall be effective on December 20, 2007 and shall terminate ten years
later, subject to earlier termination by the Board pursuant to Section 10.

 

8